Citation Nr: 0016758	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-00 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich


INTRODUCTION

The veteran had active service from August 1960 to August 
1960, and from October 1961 to October 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In December 1999, the Board remanded the case to the RO for 
further development.  As the denial of the claim was 
continued, the matter has been returned to the Board for 
further appellate consideration.


FINDING OF FACT

As PTSD diagnoses are of record, and the veteran alleges 
several in-service stressful experiences, his claim is 
plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for disability due to disease or injury incurred 
in or aggravated while in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection for PTSD 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1999).

In reviewing a claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claim for 
PTSD requires essentially the same elements, except that the 
in-service injury or disease is satisfied by lay evidence of 
an in-service stressor, presumed credible for purposes of the 
well-grounded claim analysis.  See Patton v. West, 12 Vet. 
App. 272, 276 (1999).

As noted in the Board's December 1999 remand, the veteran has 
alleged that he has PTSD as a result of experiencing 
stressful events in service in Vietnam, such as: (1) 
observing a truck hit a landmine causing one casualty; (2) 
being stationed at a base at Lai Khe that was subject to 
frequent mortar and rocket attack, from March to October 
1966; and (3) being subject to sniper fire while assigned to 
a fire base at Long Binh.  Diagnoses of PTSD were then, and 
are currently, of record.  In the report of the most recent, 
May 1998 VA examination culminating in a diagnosis of PTSD, 
the examiner recorded a specific incident relayed by the 
veteran in which a truck was hit by a land mine and "they 
lost one soldier."  The veteran indicated that it was a very 
emotional experience, and that he helped "bag [the dead 
soldier] up."  The veteran's diagnoses of PTSD, along with 
his assertions of experiencing stressful in-service events, 
are sufficient to render the claim for service connection 
plausible, and, hence, well grounded.  See Patton, 12 Vet. 
App. at 276.  



ORDER

As evidence of a well-grounded claim for service connection 
for PTSD has been presented, the appeal is allowed to this 
extent.  


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
for SC for PTSD, VA has a duty to assist him in developing 
the facts pertinent to the claim.  See 38 U.S.C.A. § 5107(a); 
see also Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  After careful 
review of the claims file, the Board finds that additional 
development is needed to satisfy the VA's duty to assist in 
this case.

Also as noted previously, the veteran's service personnel 
records indicate that he was stationed in Vietnam during the 
war; that his primary military occupational specialty (MOS) 
was field artillery crewman; that as a result of his service 
in Vietnam, the veteran received the National Defense Service 
Medal, the Vietnam Service Medal, and the Vietnamese Campaign 
Medal; and that the veteran also received the expert badge 
for the M-14 rifle and was rated a first class gunner on the 
M-60 machine gun.

In its remand, the Board requested that the RO undertake 
development to corroborate the occurrence of the veteran's 
claimed combat service (to which a claimed stressor was 
related) and/or specific in-service stressful experience(s) 
claimed by him.  Specific actions requested included giving 
the veteran an opportunity to provide further information 
regarding, and evidence corroborating, his in-service events.  
Pursuant to the Board's remand decision, the RO initially 
requested further information and specificity regarding the 
veteran's alleged stressors.  Subsequently, the veteran 
indicated that he had already provided information in that 
regard and could provide no further details.  Apparently, the 
RO did not attempt to verify the alleged stressors because 
the veteran did not provide any additional information.  

Significantly, however, it was not the Board's intent to make 
the RO's attempt to verify any claimed combat action and/or 
specific in-service stressful experiences contingent upon the 
veteran providing further information (although, admittedly, 
the remand included language suggesting that such was the 
case).  Rather, it was the Board's intent to indicate that if 
the veteran did not provide sufficient corroborating evidence 
of combat service, or of any specific, in-service stressful 
experience, that such development should be undertaken.  
Implicit in that request was that the record contain at least 
minimally sufficient information to conduct a meaningful 
search for corroborating evidence from independent sources.  
Clearly, the record does not contain sufficient information 
to establish the occurrence of the death of a soldier 
resulting from a truck hitting a land mine, or whether the 
veteran was subject to mortar and rocket attack while 
stationed at Long Binh; it was these claimed stressful 
experiences about which the Board sought to obtain further 
information from the veteran.   

However, as to the veteran's assertion of being subject to 
rocket and mortar attacks while stationed at Lai Khe, the 
veteran has provided, along with the location of the attacks, 
the relevant time frame (March to October 1996) and name of 
the company and unit he was stationed with (Battery B, Second 
Battalion, 32nd Artillery USARPAC), and the capacity in which 
he served (as an assistant gunner).  Inasmuch as the 
veteran's service personnel records establish that the 
veteran, in fact, served with this company and unit within 
the time frame specified, and he has otherwise presented a 
well-grounded claim, the duty to assist requires that the RO 
undertake all necessary development to corroborate the 
veteran's claimed combat service, or the occurrence of the 
specific, in-service stressful events claimed (i.e., being 
subject to frequent rocket and mortar attack).  The latter 
may possibly be established by evidence that the veteran's 
unit came under attack during the relevant time period, even 
if there is no specific corroboration of the veteran's 
personal participation.  See Suozzi v. Brown, 10 Vet. App. 
307, 311 (1997).  The RO is also reminded that if combat 
service is established, the veteran's testimony, alone, is 
enough to establish the existence of claimed in-service 
stressful events related to such service, unless a the 
veteran's assertions are inconsistent with the circumstances, 
conditions, or hardships of service or unless the Board finds 
that, by clear and convincing evidence, a particular 
stressful event did not occur.  See 38 U.S.C.A. § 1154(b) 
(West 1991); Cohen v. Brown, 10 Vet. App. 128, 137-138 
(1997)..

Further, as noted in the prior remand, if either the 
veteran's participation in combat (to which a claimed 
stressful experience is related), or the occurrence of 
particular stressful experience(s) are corroborated, then he 
should undergo evaluation by a VA psychiatrist to determine 
whether he, in fact, currently suffers from PTSD as a result 
of his combat action or verified in-service stressful 
experience(s).  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board regrets that a second remand of this matter will 
further delay a decision in this matter.  However, such a 
remand is needed to ensure that due process requirements are 
met.  

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should undertake all 
necessary development to corroborate 
the veteran's claimed combat 
service/in-service stressful 
experiences through all appropriate 
means. These should include but are 
not limited to, contacting the 
veteran's service department, the 
National Archives and Records 
Administration (NARA) and the United 
States Armed Services Center for 
Research on Unit Records (Unit 
Records Center). 

2.  Following receipt of all 
responses from the contacted 
entities described above, the RO 
should prepare a report detailing 
the nature of any combat action (to 
which a purported stressor is 
related) and/or specific stressful 
experience(s) (i.e., being subject 
to rocket and mortar attacks) that 
it has determined are established by 
the record.  This report is then to 
be added to the claims file.  If no 
combat action (referred to above) or 
specific stressful in-service 
stressful experience been verified, 
then the RO should state so in its 
report, skip the development 
requested in paragraph 3, and 
proceed with the development 
requested in paragraph 4.

3.  If and only if the record 
supports either the veteran's 
participation in combat (to which a 
claimed stressful experience is 
related) or the occurrence of a 
specific in-service stressful 
experience, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that his PTSD is a 
result of a stressor that occurred 
coincident with his service in the 
military.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 2, 
above, and the examiner must be 
instructed that only the 
corroborated combat action or 
stressor(s) referred to therein may 
be considered for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
the current psychiatric symptoms.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
for PTSD are met, to include 
identification of the specific 
stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO.

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided to 
the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history 
and circumstances.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

4.  To help avoid future remand, the 
RO should ensure that all requested 
development has been completed (to 
the extent possible) in compliance 
with this REMAND.  If any action is 
not undertaken, or is taken in a 
deficient manner, appropriate 
corrective action should be 
undertaken.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the relevant 
development above (and after 
undertaking any additional 
development deemed warranted by the 
record), the RO should adjudicate 
the veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

6.  If the benefits sought by the 
veteran continue to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 



